Title: To Thomas Jefferson from C. W. F. Dumas, 17 November 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 17e. Nov. 1786

La présente parviendra à Votre Excellence par Mr. le Cte. Coëtloury, Ami de Mr. l’Ambassadeur, du Ms. De la Coste, du Rhingrave de Salm, et qui m’honore aussi de son amitié. Il reviendra ici vers Noël.
Nous attendons d’un moment à l’autre Mr. De Raineval, qui trouve que cette Republique, dans ces circonstances surtout, mérite qu’on l’étudie de près.
Permettez que je place mes respects pour Mr. le Ms. De la Fayette, auprès de tout celui que je vous dois et avec lequel je suis, De Votre Excellence Le très-humble et très-obéissant serviteur,

C W F Dumas

